DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14
Claim 1, third line, recites “uphole location such as a surface location”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2, last line, recites “in the same optical fibre or fibres”.  There is insufficient antecedent basis for this limitation.  It is not clear if this is a reference to “a fibre optic line” in line 3 of the claim (in which case consistent terminology should be used), or if a new element is being introduced.  
Claim 6, line 2, recites:
… according to claim 1, switchable from a dormant or unpowered state to an active or powered state upon receiving the optical signal.
It is not clear what particular structure is being claimed.  In other words, it is not clear how the system is configured to perform the recited functionality.  
Claim 7 depends from claim 6 and recites “an electrical switch component” and additional functionality.  This language is not interpreted under 112(f) because “switch” is a structural element and is understood by one skilled in the art.  The addition of a switch does not provide sufficient structure to perform the recited functionality in this claim or in claim 6.  As a result, it is not clear what particular structure is being claimed to perform the recited functionality.  
Claim 7, 3rd and 4th lines, recites “the electrical component”.  There is insufficient antecedent basis for this limitation.  It is not clear if this is a reference to the “electrical switch component” in line 2 (in which case it should be amended to make the terms consistent) or if it is a reference to a different electrical component (in which case it should be “an electrical component”; if it is a different comonent, Applicant is encouraged to choose a different term to more clearly distinguish from the “electrical switching component”).  The Examiner notes that claim 8 
Claim 11, second line, recites “uphole location such as a surface location”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites “a downhole tool, such as a fibre line intervention”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-14 are rejected because they depend from one or more of the claims rejected above and they fail to further limit the scope in a manner to overcome the rejections.

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 
Claim 4 recites 
The downhole optical communications system according to claim 1, wherein transmission of the uplink and downlink optical signals are scheduled non-concurrently in different uplink and downlink time slots.  
This is a recitation of how the system of claim 1 is intended to be used.  It does not require particular structure to perform this functionality or otherwise further limit the structure of the apparatus claim.  Therefore, it does not further limit the scope.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
Claim 14 fails to recite additional structure or otherwise distinguish itself from the scope of claim 1.  The only difference in wording is the preamble, which does not further limit the scope of the claim.  The “PLI Tool” recited in the preamble is an example and is not interpreted as a required limitation.  However, even if it were to be positively recited, it is in the preamble and claim 14 recites the preamble as the structure from claim 1.
The Examiner suggests that claim 14 be rewritten to clearly recite structural features that make a PLI tool different than the system of claim 1.

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrical component” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363458 (Stark) in view of US 2006/0152383 (Yamate) and the paper by ALPING entitled “Progdetection Properties of Semiconductor Laser Diode Detectors”

Regarding claim 1, Stark teaches a downhole optical communications system, configured to be provided at a downhole location in use, for communicating between the downhole location and an uphole location, such as a surface location, wherein the downhole optical communications system comprises:
a downhole optical transmitter configured to emit an uplink optical signal for transmission over an optical transmission channel between the downhole optical transmitter and the uphole location (FIG. 1: uplink modulator 133 transmits an optical signal modulated with UPLINK DATA on fiber channel 111 to the up hole location); wherein
the downhole optical transmitter is configured to produce a response to an downlink optical signal received from the optical transmission channel (FIG. 1: the downlink optical signal is split at coupler 130 and used for the uplink optical signal); and
the downhole optical communications system is configured to determine data represented by the received downlink optical signal from the response produced by the downhole optical transmitter.

FIG. 1 is reproduced for reference.

    PNG
    media_image1.png
    791
    587
    media_image1.png
    Greyscale


The claim recites a downhole transmitter and Stark teaches structure to modulate an optical signal with UPLINK DATA, but does not disclose a dedicated optical source in the down hold device.  However, it was known that a downhole device may reuse the downlink signal (as taught in Stark) or use a dedicated optical source.  See, for example, Yamate at: 
[0041] …  The downhole electro-optic unit (118) includes a downlink OE demodulator (120) and an uplink EO modulator (122). The downhole optical telemetry cartridge (116) is shown without any optical sources. The downlink OE demodulator (120) and the uplink EO modulator (122) are of the type that passively respond to optical sources. Alternatively, one or both of the downlink OE demodulator (120) and the uplink EO modulator (122) may include an optical source. The downlink OE demodulator (120) is preferably a photo detector similar or identical to the uplink OE demodulator (106).
See also FIGS. 11 and 12 which illustrate embodiments that use FBGs and mirrors 1278 to reflect the downlink optical signal and reuse it through the modulator 1122.  See also [0071]-[0074].  
It would have been obvious that the downhole transmitter of Stark can be modified in a known way, such as by using either a dedicated optical source or passively responding to optical sources.  In particular, both are in the same technical field (e.g., optical communications in down hole applications) and results would have been predictable (e.g., either embodiment will generate modulated optical signals).  

Produce a Response 
The claim does not recite a dedicated structure for producing the response functionality recited in the claim.  However, the application teaches that a laser diode can produce the response recited in the claim.  See, for example, the paragraph spanning pages 17-18 in the written description of the present application:
Figures 5 and 6 show such an arrangement in which only a downhole optical transmitter 105, but not a dedicated downhole optical receiver 110 is provided at the 20 downhole end 17b of the fibre optic line 17. In this case, although the downhole optical transmitter 105 is or comprises a light emitting electrical component 140, such as a laser diode or LED, that is capable of selectively emitting light in a manner suitable effective optical data transmission (e.g. by being capable of being rapidly switched on and off, or between different amplitudes or frequencies, and/or the like), the light 25 emitting component 140 of the downhole optical transmitter 105 also provides a measurable response to optical signals received by it, albeit the data carrying ability of the response of the light emitting component 140 is generally inherently poorer (e.g. slower, lower amplitude, with less discrete data values possible, and/or the like) than its corresponding transmission properties (e.g. transmission rate, amplitude, number of 30 discrete data values possible, and/or the like). The measureable response could be, for example, the generation of a small electrical current by the light emitting electrical component 140, or a variation in resistance or impedance or other measurable electrical property of the light emitting electrical component 140, wherein the measurable response is dependent on the optical signal incident on the light emitting 35 electrical component 140 (e.g. dependent on the present or otherwise of the optical signal or dependent on a property of the optical signal such as amplitude, intensity, frequency / wavelength, and/or the like). In particular, the response of the light emitting electrical component 140 should be reflective of and dependant on the data modulated on the optical signal. In turn the data can be encoded by modulating the optical signal 5 (e.g. by on-off keying, amplitude modulation, frequency modulation, phase _ shift modulation, and/or the like) in such a way that the modulation produces a response in the light emitting electrical component 140 of the downhole optical transmitter 105 that reflects the data carried. 
In other words, a laser diode is inherently “configured” to perform the recited functionality.  Furthermore, it was known that downhole devices of this kind can includes a laser diode.  For example, Yamate teaches the use of a laser diode in the downhole device.  See:
[0009] Another aspect of the invention provides a downhole optical telemetry system comprising: a surface optical telemetry unit comprising an optical source and a photodetector, a downhole optical telemetry unit comprising an optical source, a photodetector, an external modulator, an optical interface extending between the surface and downhole optical telemetry units, a 2.times.2 optical coupler disposed along the optical interface, wherein the surface and downhole optical telemetry units are selectable between a first mode of data transmission wherein the downhole optical source directly modulates data, and a second mode of data transmission wherein the surface optical source is modulated downhole by the external modulator. The surface optical source may be a CW (continuous wave) light source, and the surface optical telemetry unit may have an optical active scrambler. The surface optical telemetry unit may further include a directly modulated 1310 nm laser diode. The downhole optical telemetry unit optical source may include a high temperature, directly modulated 1550 nm laser diode. The system may therefore have at least one 1310/1550 wave-division multiplexer disposed along the optical interface. The surface optical source may be an amplified spontaneous emission (ASE) light source capable of producing zero degree of polarization (DOP) broadband light. The ASE light source may also be created by powering an erbium-doped fiber amplifier with an input port terminated by an optical terminator. The uphole photodetector may comprise a photo diode operatively connected to an uphole 1.times.2 optical switch for shifting optical input between the first and second modes.
FIG. 8 illustrates an embodiment with a downhole system including a laser diode 809.  

    PNG
    media_image2.png
    613
    380
    media_image2.png
    Greyscale

See, the discussion at:
[0067] According to some aspects of the invention, an optical telemetry system may include at least two selectable modes of optical data transmission, advantageously providing a redundant optical path. For example, as shown in FIG. 8, an optical telemetry system (800) includes a surface optical telemetry unit (804) having a first optical source that may comprise a 1550 nm continuous wave (CW) light source (808) and a photo detector such as a 1550 nm photo diode (806). The surface optical telemetry unit (804) may also have a second directly modulated optical source such as a 1310 nm laser diode (815) for downlink communication. The optical telemetry system (800) also has a downhole optical telemetry unit (816) that includes an optical source such as a 1550 nm high temperature laser diode (809). The downhole optical telemetry unit (816) includes a photo detector such as a 1310 nm photo diode (820), and an external modulator such as a lithium niobate modulator (822) that may comprise the structure discussed above. An optical interface such as a 12 km fiber (814) extends between the surface optical telemetry unit (804) and the downhole optical telemetry unit (816). Along the 12 km fiber (814) is a 2.times.2 optical coupler (811), preferably located the downhole optical telemetry unit (816). The surface optical telemetry unit (804) and the downhole optical telemetry unit (816) are selectable between a first data transmission mode and at least a second data transmission mode. A first data transmission mode comprises use of the 1550 nm laser diode (809) to directly modulate data, which is sent uphole via the 12 km optical fiber (814) through the 2.times.2 coupler (811), and ultimately to the 1550 nm photo diode (806). A second data transmission mode comprises modulating light from the 1550 CW light source (808) with the lithium niobate modulator (822). The modulated light is sent uphole via the 12 km optical fiber (814) through the 2.times.2 coupler (811), and ultimately to the 1550 nm photo diode (806). Accordingly, if one data transmission mode fails, for example, due to a malfunction of the 1550 nm laser diode (809), the other data transmission mode may still be used. The optical telemetry system (800) may also include additional components, such as an isolator (817), inline PC (819), erbium-doped fiber amplifier (EDFA) (821), 1.times.2 coupler (835), and wave-division multiplexer (WDM) couplers (837) to facilitate the redundant, selectable system.
Therefore, it would have been obvious that the downhole optical source can implemented in a known manner, such as with a laser diode or other laser source.

Determine Data
It was also known that a laser diode can operate to both as an optical source and as an optical detectors.  For example, Alping at Section I, first and second paragraphs:
It has already been shown that a semiconductor injection laser can be used in several different modes: 1) as a coherent light source when forward biased above its threshold current Zth; 2) as an optical amplifier and/or optical detector just below Zth [3], [4]; 3) as an optical switch/modulator between zero-biased and Zth [5] , [6]; and 4) finally as a photo diode at zero or reverse bias conditions [7], [8]. 

Although the multifunctional properties of a semiconductor laser are most' advantageous when utilized in monolithic integration, they also confer advantages as a discrete device. Recently, a few examples of using lasers as detectors in half-duplex optical fiber transmission systems have been demonstrated [9], [lo]. Such systems, where a single semiconductor device is operating alternately as a transmitter and as a receiver, offer reduced fiber and optical component requirements. Furthermore, a laser diode has successfully been operated as a light emitter/photodetector in an optical time domain reflectometer [ll].
In other words, it was known that laser diodes can also operate as photodetectors.  Therefore, it would have been obvious that the reception of data can be implemented in a known manner, such as the downlink receiver in Stark being replaced by a laser diode that operates as both an optical source and a photodetector.  
It would have been obvious to use a LD as both a transmitter and receiver as taught in Alping.  In particular, all of the cited art is in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., a single laser diode can be used as both a transmitter and receiver).  

Regarding claim 2, Stark teaches the downhole optical communications system according to claim 1 comprising the optical communications channel, wherein the optical communications channel comprises a fibre optic line and at least a part of the fibre optic line that includes an end of the fibre optic line closest to the downhole optical transmitter is a shared fibre optic line portion configured to carry both uplink and downlink optical signals for two way communication in the same optical fibre or fibres (FIG. 1: shared fiber optic line 111).

Regarding claim 3, Stark teaches the downhole optical communications system according to claim 2, wherein a portion of the fibre optic line towards the downhole optical transmitter and/or configured to be locatable downhole in use does not comprise any splitter that splits the fibre optic line into two separate fibre optic lines on and/or the downhole communications system is configured such that the end of the fibre optic line closest to the downhole optical transmitter is persistently connected to the downhole optical transmitter during both uplink and downlink (FIG. 1: the fibre is “persistently” connected to the optical modulator 133 during both uplink and downlink through coupler 130).

In particular, the Examiner notes that the claim uses “and/or” to present a broad scope that includes two alternative structures.  
Furthermore, as discussed above in claim 1, it would have been obvious to provide a dedicated optical source (i.e., a laser diode) and to use that laser diode as both a receiver and an optical source.  When doing this, there is no need for the optical receiver shown in Stark and no need to loop the received signal for remodulation with the IPLINK DATA as taught in Stark.  Therefore, there is no need for the splitter and it would be obvious not to use  the splitter.  

Regarding claim 5, Yamate teaches the downhole optical communications system according to claim 1, wherein the response is or comprises an electrical response or a change in electrical properties of the downhole optical transmitter ([0009], [0067]).

See the discussion of claim 1. 

Regarding claim 8, Yamate teaches the downhole optical communications system according to claim 1, wherein the downhole optical transmitter is or comprises an electrical component that is operable to emit light in order to form the optical signals for transmission and provides the response dependent on the optical signals received by the component via the optical communications channel.  ([0009], [0067]).

See the discussion of claim 1. 


Regarding claim 9, Yamate teaches the downhole optical communications system according to claim 8, wherein the electrical component is or comprises a laser diode or other laser ([0009], [0067]).

See the discussion of claim 1. 

Regarding claim 10, Stark teaches the downhole optical communications system according to claim 1, wherein there is no dedicated optical receiver at the downhole location that is configured to receive signals from the optical communications channel.

Stark at FIG. 1 illustrates a downlink receiver 131.  However, it would have been obvious that the receiver can be omitted if, for example, the downlink signals were not necessary or needed for a particular application.  In that case, the downhole device will operate without using any downlink data.  
Also, as discussed in claim 1, it would have been obvious to use a laser diode as both an optical source and an optical receiver.  In that case, there is no need for the dedicated optical receiver and it would have been obvious to remove it.

Regarding claim 11, Stark teaches an optical communications system for communicating between a downhole location (FIG. 1: 150) and an uphole location (FIG. 1: 100), such as a surface location, wherein the optical communications system comprises:
the downhole optical communications system of claim 1 (FIG. 1: downhole portion of system 150);
the optical communications channel between the uphole location and the downhole optical transmitter (FIG. 1: optical fibre channel 111);
an uphole optical transmitter located at the remote location in use and configured to transmit an optical signal to the downhole optical transmitter of the downhole optical communications system via the optical communications channel (FIG. 1: uphole transmitter 101, 103, 105); and
an uphole optical receiver located at the remote location in use and configured to receive an optical signal from the downhole optical transmitter of the downhole optical communications system via the optical communications channel in use (FIG. 1: uphole receiver 109).

See the discussion of claim 1 for a more detailed discussion of the art.

Regarding claim 12, Stark teaches a method of operating a communications system according to claim 11, the method comprising:
sending uplink data by operating the downhole optical transmitter to emit an optical signal that encodes data so as to transmit the optical signal over the optical transmission channel (FIG. 1: UPLINK DATA encoded by UPLINK MODULATOR 133 and transmitted from DOWN HOLE device 150 via fibre channel 111); and
receiving downlink data by determining a response from the downhole optical transmitter upon the downhole optical transmitter receiving an optical signal from the optical transmission channel and determining the downlink data from the response.

Regarding the second to last paragraph, Yamate teaches the use of a laser diode as an optical source in a downhole device (see the discussion of claim 1).    
Regarding the last paragraph, ALPING teaches that it was known to use a laser diode as an optical receiver (see the discussion of claim 1 for a more detailed discussion).  In such an arrangement, when the LD is being used as an optical receiver, the downlink data would be received and determined from a response of the LD.  
The last two paragraph of this claim are similar to the functional language recited in the last two paragraphs of claim 1.  See the discussion of claim 1 for a more detailed discussion of the art.

Regarding claim 13, Stark teaches a non-transitory computer readable medium storing a computer program which, when executed a processing system or controller, causes the processing system or controller to perform the method of claim 12 ([0092]).

Stark teaches to implement with a non-transitory CRM:
[0092] These implementations can include a machine-readable storage device having machine-executable instructions, such as a computer-readable storage device having computer-executable instructions. Further, a computer-readable storage device may be a physical device that stores data represented by a physical structure within the device. Such a physical device is a non-transitory device. Examples of a non-transitory computer-readable storage medium can include, but not be limited to, read only memory (ROM), random access memory (RAM), a magnetic disk storage device, an optical storage device, a flash memory, and other electronic, magnetic, and/or optical memory devices.
See also Stark at FIG. 13 and [0087] which teaches using such systems to implement methods:
[0097] FIG. 13 is a block diagram of an example system 1300 operable to implement the activities of disclosed methods, according to various examples of the disclosure. The system 1300 may include a tool housing 1306 having the downhole portions 150, 850, 950 such as that illustrated in FIGS. 1, 8, and 9. The system 1300 may be configured to operate in accordance with the teachings herein to perform telemetry from the downhole portions 150, 850, 950. The system 1300 of FIG. 13 may be implemented as shown in FIGS. 11 and 12 with reference to the surface portions 100, 800, 900 and controller 1196.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2016/0226618 (Lee).

Regarding claim 4. Lee teaches the downhole optical communications system according to claim 1, wherein transmission of the uplink and downlink optical signals are scheduled non-concurrently in different uplink and downlink time slots. 

The Examiner notes that this claim is rejected under 112(d).  However, in the interests of compact prosecution, a rejection is presented for the intended use to assist Applicant in preparing a response.
Lee teaches an optical communication system, and FIG. 4 illustrates upstream and downstream optical signals are scheduled non-concurrently.  For example, at the top of FIG. 4, “wavelength assign” is transmitted from OLT-1 to ONU in one time slot, and then an Ack from ONU to OLT-1 is transmitted thereafter.  Subsequent upstream and downstream signals are likewise transmitted in separate time slots.  
It would have been obvious that the optical communication in claim 1 could have been implemented in a known manner (e.g., uplink and downlink signals scheduled in different time slots) and the results would have been predictable (e.g., different time slots will carry different signals.  In particular, Lee, like the other art cited, is in the field of optical communications and the results of the combination would have been predictable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARREN E WOLF/            Primary Examiner, Art Unit 2636